     Case: 1:16-cv-02106 Document #: 110 Filed: 01/16/19 Page 1 of 2 PageID #:894



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                 CASE NO.: 1:16-cv-02106
                               Honorable Charles R. Norgle, Sr.


JEFFREY MOLITOR,
LAURA C. DE LA CABADA,
STEVE CLARKE and RUTH MAKI,
individually and on behalf of all others
similarly situated,

        Plaintiffs,

v.

MANASSEH JORDAN MINISTRIES, INC.
and YAKIM MANASSEH JORDAN,

      Defendants.
___________________________/

                      NOTICE OF DEFENDANTS’ RESPONSE TO
                 PLAINTIFFS’ MOTION TO SET STATUS CONFERENCE

        PLEASE TAKE NOTICE that on Friday, January 18, 2019 at 10:30 a.m., or as soon
thereafter as counsel may be heard, the undersigned shall appear before the Honorable Judge
Charles R. Norgle, Sr. or any judge sitting in his stead in Courtroom 2341 of the U.S. District
Court for the Northern District of Illinois, Eastern Division, 219 South Dearborn Street,
Chicago, Illinois, and shall then and there present Defendants’ Response to Plaintiffs’ Motion to
Set Status Conference, a true and accurate copy of which has been filed and served upon all
counsel of record via the Court’s CM/ECF electronic filing system.

Dated: January 16, 2019

                                            Respectfully Submitted,
                                            LAW OFFICES OF ROBERT A. SEIBEL, P.A.
                                            Counsel for Defendants
                                            Admitted Pro Hac Vice [D.E. 41, 60]
                                            3019 B Exeter Drive
                                            Boca Raton, Florida 33434
                                            Tel 561.483.2334
                                            Fax 561.431.6273
                                           By:      /s/ Robert A. Seibel
                                                    Robert A. Seibel, Esq.
                                                    Fla. Bar No.: 159590
                                                    BobSeibel@yahoo.com
    Case: 1:16-cv-02106 Document #: 110 Filed: 01/16/19 Page 2 of 2 PageID #:895



                                               -And-

                                               JEFFREY M. BERMAN, P.A.
                                               Jeffrey M. Berman, Esq.
                                               Proposed Co-Counsel for Defendants
                                               Pro Hac Vice Pending [D.E. 108]
                                               1722 Sheridan Street No. 225
                                               Hollywood, Florida 33020
                                               Tel 305.834.4150
                                               Fax 305.832.0145
                                               jeff@jmbermanlaw.com
                                               Fla. Bar No.: 14979



                                 CERTIFICATE OF SERVICE

       I CERTIFY that the foregoing was served via email through CM/ECF on January 16, 2019

to all counsel of record entitled to receive such notice.


                                               By:__ /s/ Robert Seibel, Esq.__________
                                                         Robert Seibel, Esq.




                                                  2
